DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejection
The rejection of claims 19-21, 28-30, and 44-46, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement, is withdrawn.  Applicant’s amendment to the claims overcome the issues of enablement.

The following rejection of record has been modified to take into consideration the amendments to the claims:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-21, 28-30, and 43-47, as amended, previously presented, or newly added, is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradley (GB 2495083 A Pub Date: 4/3/2013; of record) in further view of Germaschewski (US 2015/0133641 A1 effectively filed 5/17/2012 or alternatively GB2502127 Pub .
Regarding amended claim 19, Bradley teaches a transgenic mouse, whose genome (i.e.-vector integrated into the genome of said transgenic mouse) comprises: (a) an antibody heavy chain transgene comprising a substantially complete human functional VH (i.e. at least 10 functional heavy chain V gene wherein at least 10 functional heavy chain V gene are in their natural configuration), D (i.e. at least on human heavy chain D gene), and JH (i.e. at least one human heavy chain J gene) repertoire operably connected upstream of an endogenous mouse mu constant region gene (Cmu) (i.e. a murine C gene) so that the transgene is capable of undergoing recombination in vivo to produce an antibody gene comprising a rearranged VDJC encoding an antibody heavy chain having a human variable region and an endogenous mu constant region, wherein all of the V, D, and J in said transgene are human V, D and J; wherein the heavy chain transgene is devoid of a CH1 gene segment (i.e. a murine C gene which lacks the CH1 exon).  See page 50, lines 5-13.  Bradley further teaches the endogenous Cmu can comprise a Smu switch of the Cmu and a Cgamma 3’ of the Cmu, with an S gamma switch between the Cmu and Cgamma. In an embodiment, the Cmu, Cgamma and switches are endogenous mouse C regions and switches.  Bradley further teaches that the endogenous mouse 5’  and 3’ mu enhancer should be maintained is the native position with respect to distance from the constant region (p. 15, lines 11-18; p. 24, line16 to p. 25, line 13).  These teachings encompass a murine mu enhancer; a murine switch mu element; a murine C gene which lacks the CH1 exon; and a murine 3’ enhancer region as claimed by amendment.

However, at the time of effectively filing, Germaschewski teaches (citations from US application), the state of the art provides methods for producing antibodies in vitro (eg, using phage, ribosome or yeast display) or in vivo (eg, using non-human vertebrates (eg, mice and rats) and cells comprising transgenic immunoglobulin loci). Such in vivo systems (eg, Xenomouse.TM.) have used completely human transgenic heavy chain loci which comprise human variable regions (human VH, D and JH gene segments) upstream of human constant regions (eg, human mu upstream of human gamma constant gene segments). Subsequently, it has been discovered that the use of totally human transgenic loci in such in vivo systems is detrimental and B-cell development is hampered, leading to relatively small B-cell compartments and restricted utility for generating antibodies. Later-generation transgenic animals (eg, the Velocimouse.TM.) have been created which have chimeric heavy chain loci in which a human variable region is upstream of endogenous (eg, mouse or rat) constant regions (ie, mouse mu constant region upstream of gamma constant region, in germline configuration). This enables the harnessing of endogenous control mechanisms for B-cell and antibody development, and as such the extent of problems of totally human transgenic loci are not seen. Methods of constructing transgenic vertebrates and use of these to generate antibodies and nucleic acids thereof following antigen immunisation are known in the art, eg, see U.S. Pat. No. 7,501,552 (Medarex); U.S. Pat. No. 5,939,598 & U.S. Pat. No. 6,130,364 (Abgenix); WO02066630, WO2011163311 & there is a need for improved transgenic heavy chain loci as well as vertebrates and cells comprising these for the generation of H2 antibodies (eg, class-switched H2 antibodies such as gamma-type H2 antibodies).  See [0007].
non-human vertebrate (eg, a mouse or a rat), wherein (a) the vertebrate expresses IgM antibodies comprising heavy and light chains encoded by antibody heavy and light chain loci respectively; (b) the vertebrate is capable of expressing non-mu (eg, IgG) antibodies, each non-mu antibody heavy chain lacking a functional CH1 domain; and (c) the IgM antibodies are expressed by lymphocytic cells (eg, immature B-cells), each cell comprising a functional light chain locus for expressing light chains of IgM antibodies expressed by the cell; and wherein (d) the non-mu antibodies are expressed by lymphocytic cells (eg, mature B-cells, plasmablasts or plasma cells), each cell lacking a functional light chain locus wherein non-mu antibodies are expressed by the cell substantially in the absence of light chain expression ([0262]-[0263]).  Optionally in (a) each heavy chain comprises a CH1 domain. In an example, in (b) expression of the non-mu antibodies is following immunisation with a predetermined antigen and isotype switching. The invention also provides a non-human vertebrate (eg, a mouse or a rat), eg, a vertebrate according to the embodiment immediately above, wherein the vertebrate comprises lymphocytic cells whose genomes comprise (i) an antibody heavy chain locus comprising (in 5' to 3' direction) a rearranged or unrearranged variable region, a first switch (eg, a S-mu, eg, an endogenous S-mu), a mu constant region (eg, comprising a CH1 gene segment), a second switch (eg, a S-gamma, eg, an endogenous S-gamma) and a non-mu (eg, gamma) constant region lacking a CH1 gene segment; (ii) a functional antibody light chain locus for expressing light chains wherein the heavy chain locus of each cell is capable of undergoing isotype switching to produce non-mu (eg, IgG) antibodies comprising one or more non-mu-type (eg, IgG-type) heavy chains in the absence of light chains, each heavy chain lacking a CH1 domain; and (iii) means for turning off light chain expression, wherein functional light chains are not expressed after isotype switching to said non-mu-type antibodies ([0262]-[0266]).  Example of gamma 1 CH1 deletion vector is described in [0684] and Figures 10A and 10B.  The non-mu constant region is, in one embodiment, a gamma constant region (eg, gamma-1). Alternatively, the non-mu constant region is a delta, alpha or epsilon constant region. In an embodiment, each non-mu constant region of the heavy chain locus (or all the heavy chain loci) of the genome is according to (ii) above. In an embodiment, each gamma constant region of the heavy chain locus (or all the heavy chain loci) of the genome is according to (ii) above. For example, the heavy chain locus (or loci) of the genome comprises gamma-1, gamma-2a, gamma-2b and optionally a gamma-4 constant regions, wherein each of these constant regions is according to (ii) above ([103]).  Omission of a CH1 gene segment in a non-mu constant region is useful for producing and selecting heavy chains without light chain pairing, eg, as seen when H2 antibodies are produced. In the absence of light chain pairing the variable domains of the non-mu-type heavy chains expressed by the locus recited above are selected and matured without a variable domain partner (eg, where the variable domains of the heavy chains are VH, these are produced, affinity matured and selected in the absence of a VH/VL pair, and thus the VH are antibody single variable domains (aka dAbs or domain antibodies). The utility and advantages of H2 antibodies and dAbs are well known in the art, as described, for example, in the Harbour Antibodies and Crescendo Biologics patent applications mentioned herein and as described in patent applications filed in the name of Domantis Limited and Ablynx. Optionally, light chain expression does not occur when the non-mu-type chains are expressed. This provides the advantages described above for the production of H2 antibodies and heavy chains ([0106]). The variable region can be unrearranged, ie, the variable region of the heavy chain locus comprises one or more VH gene segments, one or more D gene segments and one or more JH gene segments (eg, a plurality of human VH gene segments, one or more human D gene segments and one or more human JH gene segments). The gene segments are capable of rearranging to form a rearranged variable region (a VDJ, eg, a human VDJ) which can combine with a constant region sequence. Thus, following rearrangement of the variable region, the heavy chain can encode RNA comprising a nucleotide sequence encoding an antibody heavy chain variable domain and constant region ([107]).
Thus it would have been obvious to an artisan of ordinary skill at the time of effectively filing to combine the prior art of Bryan teaching a transgenic mouse comprising in its genome a vector comprising a nucleic acid encoding the complete heavy chain VH gene segment, at least one human heavy chain D gene and at least one human heavy chain J gene, a murine mu enhancer, a murine switch mu element; a murine C gene which lacks the CH1 exon, and a murine 3’ enhancer region with the 
Regarding claim 20, Bradley further teaches, the genome of the vertebrate comprises no functional antibody light chain locus and the endogenous antibody heavy chain has been inactivated via disruption (i.e. the transgenic mouse comprises one or more non-functional endogenous Ig loci).  See page 50, lines 13-15.  It is further noted that Germaschewski also teaches that the endogenous heavy C region, and light chains 
Regarding claim 21, Bradley further teaches, the genome of the vertebrate comprises no functional antibody light chain locus and the endogenous antibody heavy chain has been inactivated (i.e. the transgenic mouse comprising a non-functional lambda light chain locus and/or a non-functional endogenous heavy chain locus).  See page 50, lines 13-15.  Thus, Bradley in view of Germaschewski render the limitations of claim 21 obvious for reasons discussed above.
Regarding amended claim 28, the claim recites, “a method of making an in vitro display library comprising the step of using a transgenic mouse according the claim 19 to produce an in vitro display library”.  The claim does not specify how the transgenic mouse is “used” to make an in vitro display library or what limitations are required for the in vitro display library.  As such, the breadth of “using” encompasses using in any way to arrive at any form of an in vitro display library.  Bradley teaches providing a plurality of hybridomas, isolated antibodies, and/or nucleotide sequences encoding said antibodies produced from said transgenic mouse (p. 44, lines 10 to p. 45, line 2).  Further it is noted that Germaschewski teaches This means that the B-cell has carried out somatic hypermutation and selection of the rearranged variable domain in the context of the predetermined epitope binding domain. This is superior to current methods in which binding moieties are separately selected (eg, in separate phage display experiments in vitro).  See [0189].  Thus Germaschewski teaching using the claimed transgenic mouse to make an in vitro display library as claimed.  Thus Bradley 
Regarding claim 29, Bradley teaches that using the same methods in example 3, the heavy chain products from naïve and/or immunized transgenic mice are sequenced and map to human VDJs with different CDR sequences (i.e. said library is naïve library; p. 63, lines 10-11).  Thus Bradley in view of Germaschewski render claim 29 obvious for reasons discussed above.
Regarding claim 30, Bradley teaches that using the same methods in example 3, the heavy chain products from naïve and/or immunized transgenic mice are sequenced and map to human VDJs with different CDR sequences (i.e. library comprising ex vivo immunization of a transgenic mouse; p. 63-lines 10-11).  It is also noted that Germaschewski teaches immunizing the mouse as claimed as described above.  Further, by disclosing the transgenic mouse of the claims, Bradley implicitly teaches ex vivo tissue or cells of the transgenic mouse as claimed because the tissues and cells are inherent to the mouse.  Thus Bradley in view of Germaschewski render claim 30 obvious for reasons discussed above.
Regarding claims 43-46, Bradley discloses producing an in vitro display library by isolating RNA from spleen of the transgenic mouse (i.e. isolating a cell or tissue expressing a HCAb); using mouse Cmu specific primers to produced PCR fragments from mouse synthesized heavy chain mRNA, cloning the PCR fragments into vectors and then sequencing them (i.e. cloning the sequences encoding the VH domain form mRNA derive from the isolated cells or tissue and constructing a library from the cloned transcripts); using the sequences analysis to identify the heavy V sequences which 
Regarding new claim 47, Bradley and Germaschewski teach the claimed disruption as described above.
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary 
In the present situation, rationales A, B, E, F, and G are applicable. The claimed method was known in the art at the time of filing as indicated by Bradley in view of Germaschewski. Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR.

Response to Arguments
Applicant's arguments filed 4/23/2021 have been fully considered but they are not persuasive. 
Applicant submits that both Bradley and Germaschewski is entirely concerned with creating a transgenic mouse locus that includes a mu constant region.  It is only the isotype switching that produces IgG antibodies.  There is no motivation for a skilled person to contemplate the generation of a mouse which comprises a vector where the constant regions are gamma constant regions and the mu region is absent.  Germaschewski specifically teaches the importance of retaining IgM expression for proper B cell development.  Therefore, Germanschewski teaches away from generating a mouse as recited in the instant claims and which lacks the IgM stage.
In response, Applicant’s argument is respectfully not found persuasive because Applicant is not giving the claims their broadest reasonable interpretation and is reading limitations into the claims that are not recited.  The claims do not recite that the mouse comprises a vector where the constant regions are gamma constant regions and the mu vector, not in the mouse or mouse genome.  Therefore, the presence of a Cmu region in the claims is permitted by the broadest reasonable interpretation of the claims.
Applicant submits that successful production of heavy chain IgG by the claimed transgenic mouse is not merely the result of combining prior art elements according to known methods to yield a predictable result or choosing from a finite number of identified, predictably solution with a  reasonable expectation of success.  Applicant submits that the key design feature of the vector of the invention is the absence of features that allow for production of IgM and IgD.  In other words, the specific arrangement of the vector allows for production of IgG antibodies only which are 
In response, Applicant’s argument is respectfully not found persuasive because this narrower description above of the intended invention is not what is expressly recited by the actual claims.  The claims do not recite any limitations that limit the mouse from having a Cmu gene or Cmu region.  The claim only recite what vector is introduced. It does not state that the endogenous Cmu gene/region is disrupted or inactivated or that the Cmu region is absent.  As such, while Applicant may intend this to be the key feature of their invention, the claims do not recite it and therefore do not require it.
Thus, since Applicant’s arguments are not found persuasive and the breadth of the claim is still taught by said combined art, the rejection of record is maintained.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/           Primary Examiner, Art Unit 1632